Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001016
                                                         14-MAY-2015
                                                         08:12 AM




                          SCWC-14-0001016

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        MICKEY A. MADDOX, Petitioner/Plaintiff-Appellant,

                                 vs.

MAUI POLICE DEPARTMENT; CLERK OF THE CIRCUIT COURT OF THE SECOND
  CIRCUIT, STATE OF HAWAI#I, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0001016; CIV. NO. 13-1-0900(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the application for writ of
certiorari, filed on April 6, 2015, and the record, it appears

that the Intermediate Court of Appeals (“ICA”) did not gravely

err in entering its March 5, 2015 order dismissing Petitioner’s

appeal inasmuch as the circuit court did not reduce the June 12,

2014 order of dismissal and the June 30, 2014 order denying the

motion to set aside the order of dismissal and reinstate the

action to a judgment on a separate document.     As noted by the

ICA, and consistent with Jenkins v. Cades Schutte Fleming &

Wright, 76 Hawai#i 115, 869 P.2d 1334 (1994) and HRCP Rule 58,
the circuit court’s June 12, 2014 and June 30, 2014 orders are

required to be reduced by the circuit court to a separate

judgment in order to, inter alia, permit an appeal from these

orders.   Accordingly,

           IT IS HEREBY ORDERED that the application for writ of

certiorari is rejected.

           DATED:   Honolulu, Hawai#i, May 14, 2015.

Mickey A. Maddox,                /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                  2